DETAILED ACTION
Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (i.e., claims 23 and 24) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,826,585 (Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 1: Patent discloses an apparatus comprising: 
memory circuitry (see at least claim 1 limitation 1); and 
a processor comprising logic and circuitry configured to cause a responder station (STA) (see at least claim 1 limitation 2) to: 
perform receive training based on one or more Receive Training (TRN-R) subfields in a beacon from a Personal Basic Service Set (PBSS) Control Point (PCP) or Access Point (AP) (PCP/AP) STA during a Beacon Transmission Interval (BTI), the beacon to schedule a beamforming training allocation3 for an asymmetric link, the beamforming training allocation to be during a Data Transfer Interval (DTI) after the BTI (see at least claim 1 limitation 3);
select a space-time slot in the beamforming training allocation (see at least claim 1 limitation 4 and claim 2); 
transmit a Sector Sweep (SSW) frame to the PCP/AP STA during the space-time slot (see at least claim 1 limitation 4); and 
attempt to receive during the beamforming training allocation a sector acknowledgement (ACK) frame from the PCP/AP STA comprising information based on the SSW from the responder STA (see at least claim 1 limitation 5).
As to claim 2: Patent discloses the apparatus of claim 1 configured to cause the responder STA to randomly select the space-time slot from a plurality of space-time slots in the beamforming training allocation (see at least claim 2).
As to claim 3: Patent discloses the apparatus of claim 2, wherein the sector ACK frame is after the plurality of space-time slots (see at least claim 3).
As to claim 4: Patent discloses the apparatus of claim 2, wherein the sector ACK frame is a Medium Beamforming Interframe Space (MBIFS) interval after the plurality of space-time slots (see at least claim 4).
As to claim 5: Patent discloses the apparatus of claim 2 configured to cause the responder STA to determine a count of the plurality of space-time slots based on an Enhanced Directional Multi-Gigabit (DMG) (EDMG) extended schedule element from the PCP/AP STA (see at least claim 6).
As to claim 6: Patent discloses the apparatus of claim 1 configured to cause the responder STA to transmit the SSW frame via a sector of the responder STA, which is trained by the one or more TRN-R subfields of the beacon during the BTI (see at least claim 10).
As to claim 7: Patent discloses the apparatus of claim 1 configured to cause the responder STA to attempt to receive the sector ACK frame from the PCP/AP STA via a sector of the responder STA, which is trained by the one or more TRN-R subfields of the beacon during the BTI (see at least claim 10).
As to claim 8: Patent discloses the apparatus of claim 1, wherein a duration of the space-time slot is based on a sum of an air propagation time (aAirPropagationTime), a transmission time of the SSW frame (TXTIME(SSW)) and a short Interframe Space (aSIFSTime) (see at least claim 5).
As to claim 9: Patent discloses the apparatus of claim 1, wherein the beacon comprises an Enhanced Directional Multi-Gigabit (DMG) (EDMG) extended schedule element configured to schedule the beamforming training allocation (see at least claim 7).
As to claim 10: Patent discloses the apparatus of claim 1, wherein the beacon comprises a Directional Multi-Gigabit (DMG) beacon frame (see at least claim 8).
As to claim 11: Patent discloses the apparatus of claim 1 configured to cause the responder STA to communicate the beacon, the SSW frame, and the sector ACK frame over a frequency band above 45 Gigahertz (GHz) (see at least claim 9).
As to claim 12: Patent discloses the apparatus of claim 1 comprising a radio to receive the beacon and the sector ACK frame, and to transmit the SSW frame (see at least claim 10).
As to claim 13: Patent discloses the apparatus of claim 12 comprising one or more antenna sectors connected to the radio, and another processor to execute instructions of an operating system (see at least claim 11).
As to claim 14: Patent discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a responder station (STA) to: perform receive training based on one or more Receive Training (TRN-R) subfields in a beacon from a Personal Basic Service Set (PBSS) Control Point (PCP) or Access Point (AP) (PCP/AP) STA during a Beacon Transmission Interval (BTI), the beacon to schedule a beamforming training allocation for an asymmetric link, the beamforming training allocation to be during a Data Transfer Interval (DTI) after the BTI (see at least claim 12 limitation 1); 
select a space-time slot in the beamforming training allocation (see at least claim 12 limitation 2); 
transmit a Sector Sweep (SSW) frame to the PCP/AP STA during the space-time slot (see at least claim 12 limitation 2); and 
attempt to receive during the beamforming training allocation a sector acknowledgement (ACK) frame from the PCP/AP STA comprising information based on the SSW from the responder STA (see at least claim 12 limitation 3).
As to claim 15: Patent discloses the product of claim 14, wherein the instructions, when executed, cause the responder STA to randomly select the space-time slot from a plurality of space-time slots in the beamforming training allocation (see at least claim 13).
As to claim 16: Patent discloses the product of claim 15, wherein the sector ACK frame is after the plurality of space-time slots (see at least claim 14).
As to claim 17: Patent discloses the product of claim 15, wherein the sector ACK frame is a Medium Beamforming Interframe Space (MBIFS) interval after the plurality of space-time slots (see at least claim 15).
As to claim 18: Patent discloses the product of claim 15, wherein the instructions, when executed, cause the responder STA to determine a count of the plurality of space-time slots based on an Enhanced Directional Multi-Gigabit (DMG) (EDMG) extended schedule element from the PCP/AP STA (see at least claims 17-19).
As to claim 19: Patent discloses the product of claim 14, wherein the instructions, when executed, cause the responder STA to transmit the SSW frame via a sector of the responder STA, which is trained by the one or more TRN-R subfields of the beacon during the BTI (see at least claim 20).
As to claim 20: Patent discloses the product of claim 14, wherein the instructions, when executed, cause the responder STA to attempt to receive the sector ACK frame from the PCP/AP STA via a sector of the responder STA, which is trained by the one or more TRN-R subfields of the beacon during the BTI (see at least claim 20).
As to claim 21: Patent discloses the product of claim 14, wherein a duration of the space-time slot is based on a sum of an air propagation time (aAirPropagationTime), a transmission time of the SSW frame (TXTIME(SSW)) and a short Interframe Space (aSIFSTime) (see at least claim 16).
As to claim 22: Patent discloses the product of claim 14, wherein the beacon comprises an Enhanced Directional Multi-Gigabit (DMG) (EDMG) extended schedule element configured to schedule the beamforming training allocation (see at least claim 18).
As to claim 23: Patent discloses an apparatus comprising: 
means for causing a responder station (STA) to perform receive training based on one or more Receive Training (TRN-R) subfields in a beacon from a Personal Basic Service Set (PBSS) Control Point (PCP) or Access Point (AP) (PCP/AP) STA during a Beacon Transmission Interval (BTI), the beacon to schedule a beamforming training allocation for an asymmetric link, the beamforming training allocation to be during a Data Transfer Interval (DTI) after the BTI (see at least claim 21, limitation 1); 
means for selecting a space-time slot in the beamforming training allocation; means for causing the responder STA to transmit a Sector Sweep (SSW) frame to the PCP/AP STA during the space-time slot (see at least claim 21, limitation 2); and 
means for causing the responder STA to attempt to receive during the beamforming training allocation a sector acknowledgement (ACK) frame from the PCP/AP STA comprising information based on the SSW from the responder STA (see at least claim 21, limitation 3).
As to claim 24: Patent discloses the apparatus of claim 23 comprising means for randomly selecting the space-time slot from a plurality of space-time slots in the beamforming training allocation (see at least claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464